Per curiam.

The judge ought to have nonsuited the plaintiffs at the trial, the verdict must therefore be set aside with costs to abide the event of the suit. Thel’e was not evidence sufficient, that Lingo was one of the house of M'Guire & Co. who drew the bill, to let the cause go to the jury. It was a verdict clearly against the weight of evidence, and ruled wrong by the judge. The court, however, do not decide between the case in Sayer, and that in D. & E. nor whether it was, in the present instance necessary to prove the handwriting of the indorsor,- because it is not necessary to the judgment we now deliver.